Case 13-50530-CSS   Doc 772-8   Filed 08/21/20   Page 1 of 4




Exhibit 117
       Case 13-50530-CSS         Doc 772-8     Filed 08/21/20     Page 2 of 4




                                                        DRAFT
                     MINUTES OF MEETING OF THE
           SPECIAL COMMITTEE OF THE BOARD OF DIRECTORS OF
                    ALLIED SYSTEMS HOLDINGS, INC.
                             APRIL 13, 2008

          A meeting of the Special Committee of the Board of Directors of Allied
   Systems Holdings, Inc. ("Allied" or the "Company") was held on April 13, 2008.
   Present were Mark Gendregske and Brian Cullen. Also in attendance by invitation
   of the Special Committee were Tom King and John Blount of the Company and
   Steve Lewis and Bob Grout of the law firm of Troutman Sanders. Mr. Blount
   acted as Secretary of the meeting.

          The meeting was called to order, and Mr. Blount advised the Committee
   that the purpose of the meeting was to discuss the latest proposed response to
   Yucaipa's term sheet and to provide an update on American Appraisal.

          Mr. Lewis then took the Committee members through the latest draft of
   the term sheet, explaining the changes that had been made by the Company, and
   thoroughly discussed the issues associated with the term sheet. Mr. Cullen
   expressed concern over the breadth of the material adverse change clause
   inserted in the draft by Troutman Sanders. Troutman advised that the language
   it had proposed was significantly better than that initially proposed by Yucaipa,
   and that it was their impression that Yucaipa must have a broad material
   adverse change clause in order to conduct the transaction. Troutman also
   advised that it had learned that Yucaipa had agreed with the Company's lenders
   that Yucaipa would be committed to converting at least 50% of any debt it
   acquired. Mr. Cullen remained concerned and wanted Troutman Sanders to
   make an effort to further limit the material adverse change clause. Troutman
   explained that the material adverse change clause in the latest Company draft
   term sheet represents significant headway over the original Yucaipa language
   and stated that given the timing of the transaction, in which Yucaipa would
   need to purchase and convert the debt very rapidly in order to avoid a qualified
   going concern opinion for the Company, it is unlikely that Yucaipa would back
   out of the transaction no matter how broad the material adverse change clause
   was. A thorough discussion of the matter was held, and the Committee
   unanimously decided to attempt to further tighten Yucaipa's material adverse
   change clause by removing the provision that stated that the material adverse
   change was to be determined in the reasonable discretion of Yucaipa.

          The Committee then turned its attention to a lengthy discussion regarding
   whether to permit other holders of at least 5% of the Company's stock to
   participate in a similar transaction. Under the concept, 5% or greater


                                          EXHIBIT


PROFESSIONALS ONLY
                                    'II    3/£
                                                                                AHS00137547
       Case 13-50530-CSS         Doc 772-8     Filed 08/21/20     Page 3 of 4




   shareholders would be given the opportunity to purchase preferred shares
   identical to the shares acquired by Yucaipa in the debt/equity swap at the same
   conversion ratio applicable to the Yucaipa transaction . Stated differently, while
   the Yucaipa transaction would allow Yucaipa to swap debt for stock at the face
   value of the debt, the other 5% shareholders would be given the opportunity to
   purchase the same stock for cash. Troutman Sanders advised that it was better
   not to include a discussion of the 5% shareholders in the term sheet, but rather
   simply give them the option to buy stock after the Yucaipa transaction is
   completed. Troutman Sanders went on to suggest that the Special Committee
   include a note to Yucaipa in the next draft of the term sheet requesting that
   Yucaipa provide a further description of their position on how holders of 5% or
   more of the Company's stock should be treated . After a discussion, the
   Committee unanimously agreed .

           Mr. Cullen asked Troutman if they felt that the Committee should be
   pushing back on Yucaipa regarding the conversion ratio and whether the
   conversion from debt to equity should be done at a discounted price rather than
   at the full face value of the debt. Troutman advised that the Committee should
   not.

          The Committee then discussed the term of the transaction . Troutman
   Sanders advised that the term was acceptable, and Mr. Cullen inquired as to
   whether the fairness opinion would still cover the transaction toward the latter
   part of the term . Troutman Sanders advised that it would as the term would be
   part of the transaction upon which American Appraisal would be opining.

          Troutman then advised the Committee that the transaction would be
   better negotiated by removing reference in the term sheet to the enterprise value
   of the Company and to any premium on preferred stock. Troutman stated that
   this advice was based in part upon discussions with Jim Dox at American
   Appraisal. Rather than including an enterprise value and premium for the
   preferred shares, the term sheet could simply include a discussion of the rate at
   which forgiven debt would be converted to preferred shares, and American
   Appraisal would then be free to impute its own assumptions with respect to
   enterprise value and premium for the preferred shares. Stated differently,
   American Appraisal would then simply decide overall whether the deal
   contemplated a fair price for the new securities being issued.

         Next, the Committee discussed Yucaipa's request that the Company pay
   Yucaipa's costs in the transaction. Troutman Sanders acknowledged that it is
   common for a company in capital infusion transactions to pay the costs of the
   sponsor, but nonetheless suggested that the Special Committee push back and
   propose that each party pay its own legal costs. The Committee unanimously




PROFESSIONALS ONLY                                                              AHS00137548
       Case 13-50530-CSS        Doc 772-8     Filed 08/21/20    Page 4 of 4




   agreed.

          The Special Committee then unanimously instructed Troutman Sanders
   to submit the latest draft of the term sheet to Latham & Watkins as amended per
   the discussions in this meeting.

          Finally, the Committee discussed the draft engagement letter received
   from American Appraisal. The Committee instructed Troutman Sanders to
   attempt to place a cap on the out of pocket expenses of American Appraisal that
   would be reimbursed by the Company. In addition, the Committee suggested
   that the $75,000 non-refundable retainer proposed by American Appraisal was
   too high, and instructed Troutman to counter at $15,000.

         There being no further business to be discussed, the meeting was
   adjourned .


                                           Respectfully submitted,



                                           John F. Blount, Secretary




PROFESSIONALS ONLY                                                            AHS00137549
